Citation Nr: 1705004	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-36 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for post-operative neuritis of the sural nerve of the left foot (left foot disability).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1973.  He was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a May 2005 decision, the Board denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for postoperative neuritis of the sural nerve of the left foot.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2006 Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney (the parties), the Court was asked to vacate and remand the Board's May 2005 decision.  In an October 2006 Court Order the JMR was granted.  Thereafter, in a January 2007 decision, the Board again denied the Veteran's claim.  

The Veteran did not appeal the Board's January 2007 decision to the Court.  A subsequent statement received from the Veteran in July 2007 was accepted as a request to reopen his claim of entitlement to a rating higher than 10 percent for postoperative neuritis of the sural nerve of the left foot, which was denied by the RO in the rating decision on appeal.  In a December 2011 decision, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In an October 2012 JMR filed by the parties, the Court was asked to vacate and remand the Board's December 2011 decision.  By a November 2012 Court Order the JMR was granted.  In June 2013, the Board remanded the case for further development.  

In June 2016 the Board remanded the case to schedule the Veteran for a videoconference hearing before a Veterans Law Judge (VLJ).  In October 2016 the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of the hearing is of record. 

In the June 2016 Board decision, the Board noted that the issue of entitlement to service connection for a left foot disability other than post-operative neuritis of the sural nerve, among other issues, was raised by the record in a March 2016 statement, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO adjudicated the other issues referred by the Board in an October 2016 rating decision, but did not adjudicate that issue, stating that the left foot was currently under appeal.  Thus, the RO has not adjudicated the issue previously referred by the Board: entitlement to service connection for a left foot disability other than post-operative neuritis of the sural nerve.  That issue is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

As a final preliminary matter, the Board notes that, following the October 2016 rating decision, the Veteran filed a notice of disagreement (NOD) concerning service connection for a bleeding ulcer and for multiple myeloma, as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to service connection for a bleeding ulcer and for multiple myeloma will be the subject of a later Board decision, if ultimately necessary.

The issue of entitlement to a rating in excess of 10 percent for post-operative neuritis of the sural nerve of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDING OF FACT

In October 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his October 2016 Board hearing the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to a TDIU.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.  





REMAND

During his October 2016 Board hearing the Veteran testified that his left foot disability has worsened since he was last afforded a VA examination in January 2015.  The Board will thus remand this claim to provide the Veteran with a new VA examination.  

Additionally, updated VA treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran also testified that he experiences low back pain related to his left foot disability.  Although his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a), the Board
encourages the Veteran to file such a claim if he is interested in pursuing entitlement to service-connected benefits for a low back condition.  See 38 C.F.R.    § 3.155 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from September 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA peripheral nerves examination to assess the current nature and severity of his service-connected post-operative neuritis of the sural nerve of the left foot.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  

All necessary studies and tests should be conducted.  The examiner should provide findings regarding all symptoms related to the post-operative neuritis of the sural nerve of the left foot and describe the severity of such symptoms.

The examiner should also specifically discuss whether the Veteran's post-operative neuritis of the sural nerve of the left foot is manifested by mild, moderate, or severe incomplete paralysis, or whether he has complete paralysis.  The examiner should also discuss any functional impairment resulting from the disability.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


